Citation Nr: 0423645	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  95-37 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder and 
if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1958 to February 
1960.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for procedural 
considerations and that the action requested in the remand 
has been accomplished to the extent possible.  The case is 
now ready for final appellate review.

The Board further notes that while the Board did not 
previously identify the issue on appeal as requiring initial 
consideration of whether new and material evidence had been 
submitted to reopen a previously denied claim, it is clear 
from a review of the record, that service connection for a 
lung disorder was denied in an August 1971 rating action that 
was not appealed by the veteran.  Consequently, the Board is 
required to first address the issue on appeal on a new and 
material basis, and has recharacterized the issue on appeal 
to more accurately comport with the procedural status of the 
claim on appeal.  Jackson v. Principi, 265 F. 3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board further finds that although the regional office 
(RO) most recently adjudicated the claim for service 
connection for a lung disorder on a de novo basis, the 
Board's consideration of this claim based on whether new and 
material evidence has been received is not prejudicial to the 
veteran, especially in view of the fact that the Board has 
determined that the claim should be reopened.  Jackson, 265 
F.3d at 1370-71.  

Finally, the Board observes that in a written statement dated 
in 1997, the veteran specifically stated that his claim on 
appeal did not include a claim that any lung disorder was 
related to tobacco use in service.  In addition, such a claim 
has never been adjudicated by the RO.  However, in a 
statement dated in June 2003, the veteran apparently is now 
seeking to link a current lung disability to tobacco use or 
nicotine dependency arising out of service.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A claim for service connection for a lung disorder was 
denied by an August 1971 rating decision which was not 
appealed.

2.  The evidence received since the rating decision of August 
1971 pertinent to the claim for service connection for a lung 
disorder bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  A lung disorder has not been related to active service.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision that denied a claim for 
service connection for a lung disorder is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1971).

2.  New and material evidence has been received since the 
August 1971 rating decision and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A lung disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the February 1994 
application to reopen the claim for service connection for a 
lung disorder has already been developed within the 
guidelines established by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the record reflects that following 
the receipt of the veteran's application to reopen in 
February 1994, the RO sought information from the veteran 
regarding his assertion that he was exposed to atmospheric 
nuclear testing during service in August 1994, a September 
1995 statement of the case and April 1996 supplemental 
statement of the case advised the veteran that he had not 
submitted evidence of any lung disability resulting from 
exposure to noxious fumes or nuclear testing in Germany, 
November 1997 correspondence to the veteran sought further 
information from the veteran regarding his alleged exposure 
to radiation and noxious fumes, and April 1999 and September 
1999 supplemental statements of the case again advised the 
veteran that he had not submitted evidence of any lung 
disability resulting from exposure to noxious fumes or 
radiation during active service.  

In addition, an October 2000 letter advised the veteran of 
the steps the RO would now take in light of the veteran's 
recent submission of a "buddy" statement, an October 2001 
supplemental statement of the case continued to advise the 
veteran that he had still not submitted evidence linking a 
current lung disorder to service, a November 2002 letter from 
the Board advised the veteran that it was arranging an 
examination to obtain an opinion regarding whether any 
current lung disorder was related to the veteran's inhalation 
of sulfuric acid fumes during service, the Board remanded 
this matter in May 2003 to permit initial consideration of 
the results from a February 2003 Department of Veterans 
Affairs (VA) examination by the RO, a June 2003 letter 
specifically advised the veteran of what development had been 
undertaken by VA and that he still needed to provide medical 
evidence of a chronic lung disorder incurred in or aggravated 
during military service, and a March 2004 supplemental 
statement of the case reiterated that despite the statements 
from Dr. M. dated in October 2000 and June 2002, the 
preponderance of the evidence was still against the claim for 
service connection for a lung disorder.  Thus, the Board 
finds that the veteran was advised by the RO on numerous 
occasions of the type of evidence needed to substantiate his 
claim, and that it was his obligation to come forward with 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2003).  As noted below, while the Board concludes that the 
statements from Dr. M. were sufficient to reopen the claim, 
the above-noted communications from the RO and the Board 
dated after November 2002 clearly communicated to the veteran 
that the statements from Dr. M. were not sufficiently 
probative and that he needed to provide medical evidence 
linking current lung disability to service.

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  

Although the June 2003 VCAA notice letter regarding the issue 
of entitlement to service connection for a lung disorder 
clearly came after the November 1994 rating decision that 
originally denied the veteran's application to reopen the 
claim and did not specifically request that the appellant 
provide any evidence in the veteran's possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004), as demonstrated 
from the foregoing communication from the RO and the Board, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error). 

Finally, as was alluded to above, the veteran has been 
notified of the adverse opinion of the VA physician from 
February 2003, and has not provided any additional evidence 
in response to that opinion, instead apparently seeking to 
rely on the evidence of record.  (His service representative 
also mentions the veteran's use of tobacco products in a 
recent statement in July 2004, but as noted previously, the 
veteran withdrew this issue from consideration in 1997, this 
has never been adjudicated by the RO, and is therefore not a 
matter for current appellate review.)

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for additional notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.


I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Lung Disorder

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the last final denial in the 
August 1971 rating decision, new and material evidence would 
consist of evidence seeking to relate a lung disorder to 
service.  The Board would note parenthetically that it also 
gave consideration as to whether the denial of an August 1975 
claim could possibly serve as the last previous denial in 
this matter, however, while a December 1975 statement of the 
case clearly addressed entitlement to service connection for 
a bronchial condition, it is not clear that the November 1975 
rating action (on which the statement of the case was based) 
actually adjudicated this issue.  Accordingly, the Board will 
consider the procedural history in this case in a light most 
favorable to the veteran and find that the last previous 
denial in this matter was the rating decision in August 1971.

In this regard, additional evidence received since the August 
1971 rating decision includes various VA and private 
treatment and evaluation records and reports, among which are 
the above-noted medical statements from Dr. M., dated in 
October 2000 and June 2002, which do at least opine a 
possible relationship between current lung disability and 
exposure to noxious fumes during service.  Consequently, the 
Board finds that the statements of Dr. M., while limited in 
probative value as a result of their speculative nature, do 
bear directly and substantially on the specific matter under 
consideration, are neither cumulative nor redundant, and by 
themselves or in combination with other evidence are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board 
concludes that the claim for service connection for a lung 
disorder is reopened.  


II.  Decision on the Merits 

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
and malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  38 C.F.R. § 
3.309(d) (2003).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a) (2003).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer and parathyroid adenoma.  38 
C.F.R. § 3.311(b)(2) (2003).

A veteran is not foreclosed from establishing service 
connection on a direct basis, based solely on exposure to 
ionizing radiation, if the disability is not specifically 
listed under 38 C.F.R. §§ 3.309(d) or 3.311.  See Combee v. 
Principi, 34 F. 3d 1039 (1994).

Service medical records do not reflect complaints, treatment 
or diagnoses of any lung disorder.  In July 1959, the 
veteran's complaints did include coughing, but this was not 
connected to any disability of the lungs and chest X-rays 
revealed negative findings.  

Separation examination in December 1959 was also negative for 
complaints of any lung problem or disorder and chest X-rays 
were interpreted to reveal normal findings.

VA medical examination in June 1971 revealed that the 
veteran's complaints included coughing and wheezing in the 
morning which reportedly seemed to be associated with a post-
nasal drip.  Examination of the respiratory system revealed 
negative findings and the diagnosis included sinusitis, by 
history, however special nose examination did reflect a 
diagnosis of chronic sinusitis and X-rays of the chest 
revealed a large bullous emphysema in the right apex and 
probably two more underneath, a large bullous emphysema in 
the left base, and some adhesive pleurisy in the right 
cardiophrenic angle from unknown etiology.

A private hospital summary from January 1975 reflects that 
this was the first admission for the veteran with diagnoses 
of acute bronchitis, chronic sinusitis, bullous emphysema of 
the right upper lobe, and rule out chronic obstructive lung 
disease (COPD).  The veteran reported progressive dyspnea 
over the past 1 1/2 to 2 1/2 years and chronic sinusitis 
since 1960, and the final diagnosis included bilateral upper 
lobe bullous emphysema and acute and chronic bronchitis.

VA outpatient treatment records from June 1975 indicate that 
the veteran had been hospitalized for bullous emphysema and 
other conditions.  X-rays were interpreted to reveal severe 
bullous emphysema in both lung fields.  

In October 1975, it was noted that the veteran continued to 
complain that his head was still draining, that he still had 
dyspnea with poor ventilation, and that his sinuses were 
congested.  The assessment was bullous emphysema and chronic 
sinusitis.  

In his application to reopen his claim for service connection 
for a lung disorder in February 1994, the veteran alleged 
that he inhaled fumes from cleaning solvents and ordered to 
fill batteries with pure sulfuric acid during service in 
unventilated workshops.  He also maintained that he was 
exposed to radiation in 1958 when he was required to view an 
A-bomb blast through a special lens approximately one mile 
from the detonation area.  The veteran further indicated that 
the upper lobe of both of his lungs had to be removed in June 
1976 due to deteriorating tissue inside both lungs.  The 
deteriorating tissue reportedly caused "blebs" or blisters.

VA hospital records for the period of April to May 1994 
reflect that the veteran was admitted to the hospital during 
this period with a principal diagnosis of ruptured and 
infected spleen and secondary diagnoses of emphysema of the 
left chest, severe COPD, and history of duodenal ulcers.

VA scars examination in July 1994 revealed that the veteran 
claimed to have residual symptoms following the removal of 
the upper lobes of each lung in June of 1976.  Examination 
noted the existence of a 10 inch long scar in both the right 
and left chest areas, and X-rays revealed bilateral bronchial 
staples, especially in the right upper lobe area, a density 
in the left lower lung field adjacent to the left cardiac 
border measuring 5 centimeters, a thickening of the pleura on 
the left, and underlying changes suggesting COPD.  

Pursuant to a request for further information regarding the 
veteran's exposure to both radiation and noxious fumes during 
service, the veteran explained in late 1994 and early 1995 
that he was exposed to an experimental A-bomb detonation 
while located with the 122nd Ordinance Battalion in Hanau, 
Germany in July 1958.  He further asserted that he while 
stationed in Germany, he was required to work in poorly 
ventilated workshops in which he came into contact with 
noxious fumes.

VA general medical examination in October 1995 revealed X-ray 
findings that continued to indicate bronchial staples and 
underlying bullous changes, particularly in the veteran's 
upper lung fields.  The X-ray impression was status post 
upper lobectomy with bullectomies, no definite acute process, 
nearly complete resolution of loculated left-sided 
postoperative pleural effusion, and benign abdomen.  The 
diagnosis included moderate COPD and bullous pulmonary 
emphysema.  The examiner further indicated that the current 
X-ray failed to reveal a density in earlier X-rays that was 
believed to be a possible carcinoma.

A VA discharge summary from September 1996 reflects a 
discharge diagnosis that included COPD and status post 
splenectomy and upper lobe removal.

Additional VA treatment records were received in December 
1997 and reflect treatment the veteran received over the 
period of May 1987 to July 1997.  Some of the records were 
duplicates of documents already of record.  A record from 
October 1988 reflects an assessment that included COPD.  
Records from April 1990 indicate that the veteran's problems 
included bullous emphysema and that the veteran was status 
post bilateral bullectomy in June 1976.

Private consultation records from November 1998 reflect that 
the veteran was evaluated for severe bullous emphysema, 
chronic respiratory failure, and right-sided pneumonia.  The 
impression included right-sided pneumonia, community 
acquired, and bullous emphysema and COPD.

Private medical records from March 1999 indicate that the 
veteran's problem list included severe bullous emphysema and 
COPD with bilateral upper lobe bullectomies.  It was noted 
that the veteran reported that he had both of his upper lobes 
removed or portions thereof for extensive bullous disease 
which he attributed to inhalation of sulfuric acid fumes 
during his tenure in the military.  

In a September 2000 statement, fellow service member, S. Z., 
noted that when he was stationed in Germany with the 27th 
Field Artillery Company between June 1958 and February 1960, 
he was a mechanic and obtained parts for the vehicles he 
worked on from the "D.X. Shop."  S. Z. explained that when 
a battery was needed, it was shipped dry and filled with 
sulfuric acid to give the battery its maximum charge.  He 
further stated that the German shops were not ventilated at 
that time.  S.Z. also stated that there were two men who were 
responsible for cleaning and repairing parts at this shop, 
and the veteran was one of the men responsible for locating 
and requisitioning the parts if they were not available at 
the "D.X. Shop."  He noted that he and the veteran were 
close friends even though they were not in the same company.

In a statement dated in October 2000, Dr. M. stated that in 
his professional opinion, the veteran's exposure to sulfuric 
acid fumes could have contributed to the deterioration of his 
internal tissues.

VA examination in August 2001 revealed that the examiner 
reviewed the veteran's claims file in conjunction with the 
examination of the veteran, including the October 2000 
opinion of Dr. M., noting that he was not sure that by 
deteriorating tissue, Dr. M. was referring to pulmonary 
tissue or some other tissue.  This VA examiner further noted 
that the veteran had a bullous emphysema and COPD, presumably 
felt to be due to smoking.  The examiner also noted the 
veteran's history of being assigned to a vehicle maintenance 
shop during service, at which time he had refilled batteries 
with concentrated sulfuric acid.  Pulmonary studies at this 
time were interpreted to reveal a moderate obstructive 
defect.  There was some improvement after the use of 
bronchodilators.  The diagnosis was COPD with emphysema as 
the major component, status post bilateral bullectomy for 
bilateral bullous disease, history of exposure to sulfuric 
acid, but whether or not it caused any problem was unknown to 
the examiner at this time, and severe nicotine addition with 
over 100 pack years of smoking.

In a statement dated in June 2002, Dr. M. stated that the 
veteran had emphysema which had required bilateral upper 
lobectomies and chronic medical therapy, and that his 
exposure to sulfuric acid while in military service may have 
contributed to the current poor status of his lungs.

At the veteran's hearing before the Board in June 2002, the 
veteran testified regarding the manner he inhaled sulfuric 
acid fumes when filling batteries for vehicles during service 
(transcript (T.) at pp. 1-5).  He stated that a VA physician 
had once told him that residuals of such exposure would not 
manifest until many years later but the physician would not 
put this opinion in writing (T. at p. 5).  He had recently 
obtained another opinion from Dr. M. which he provided at 
this time (T. at p. 7).  The veteran believed that the first 
time he was told by a physician that he had a respiratory 
problem was in 1974 (T. at p. 8).  He had been hospitalized 
for pneumonia and due to X-ray findings, he subsequently 
underwent surgery in June of 1976 (T. at p. 9).  He had 
continued with this claim because he felt strongly that had 
the shop in Germany where he worked been properly ventilated, 
he would not have developed his respiratory problem (T. at p. 
10).  The veteran denied that any doctor had told him that 
smoking had played a role in his emphysema (T. at p. 14).  

VA respiratory examination in February 2003 revealed that the 
examiner reviewed the claims file in conjunction with the 
examination and noted the veteran's history of exposure to 
sulfuric acid during service and over 100-pack-years of 
smoking, which continued to the present time.  Objectively, 
the examiner noted that pulmonary studies indicated that the 
veteran had a moderate obstructive defect and that his 
diffusion capacity was slightly decreased.  The examiner also 
found extensive signs of chronic lung disease, but no 
intercurrent infiltrates or masses in the lungs.  The 
diagnosis was COPD with a history of bullous emphysema, 
status post bilateral bullae removal in 1976, history of 
sulfuric acid inhalation, but no evidence of an upper airway 
burn or irritation in the past and he was not seen for 
medical care, and long history of cigarette smoking to over 
100-pack-years of smoking.  

The examiner opined that the veteran's lung condition was 
consistent with bullous emphysema and since he had no 
evidence of upper airway burning from the sulfuric acid, one 
would think that the sulfuric acid was not a significant 
cause of his pulmonary disease at this time.


Analysis

The Board has carefully reviewed the evidence of record and 
first notes that there is no indication in service medical 
records that the veteran had any complaints or treatment for 
a lung disorder during service.  The Board further notes that 
to the extent the veteran is claiming entitlement to service 
connection for currently lung disability on a presumptive 
basis based on exposure to radiation, there is no evidence 
documenting that the veteran was in fact exposed to radiation 
during service, and no indication that he suffers from any 
disorder that has been determined to warrant entitlement to 
service connection based on such exposure.

However, it is clear that the primary basis for the veteran's 
claim for service connection for a lung disorder currently 
developed for appellate review is the veteran's asserted 
exposure to sulfuric acid and/or other noxious fumes while 
assigned to a workshop while stationed in Germany during 
military service.  

With respect to this contention, the Board first notes that 
the record does contain the statement from S. Z. that at 
least documents that the veteran was assigned to such a 
workshop and was likely exposed to sulfuric acid and other 
toxic substances.  Of course, the amount of exposure would be 
difficult to approximate, but giving the veteran the benefit 
of the doubt, the Board will accept the statements of the 
veteran and his fellow service member that he was likely 
exposed to some degree of sulfuric acid and other noxious 
fumes while assigned to this workshop during service.

The Board must point out, however, that in order to establish 
a relationship between a current disability and exposure to 
sulfuric acid or other noxious fumes in service, medical 
evidence must link such disability to such exposure.  
Unfortunately, the Board finds that a preponderance of the 
evidence does not support entitlement to service connection 
for a lung disorder based on exposure to noxious fumes during 
service.

In examining the contention that there is a causative 
connection between exposure to sulfuric acid and/or other 
fumes in service and a current lung disability, the Board has 
reviewed the service medical records and again notes that it 
does not reflect any contemporaneous complaint or treatment 
for any kind of respiratory problem as related to an episode 
of exposure to fumes or chemicals.  In addition, chest X-rays 
in July and December 1959 were interpreted to reveal normal 
findings.  Moreover, the first post-service indication of a 
respiratory problem arose out of the VA medical examination 
in June 1971, which revealed that the veteran's complaints 
included coughing and wheezing in the morning which 
reportedly seemed to be associated with a post-nasal drip, 
and X-rays of the chest revealed a large bullous emphysema in 
the right apex and probably two more underneath, a large 
bullous emphysema in the left base, and some adhesive 
pleurisy in the right cardiophrenic angle from unknown 
etiology.  The veteran has indicated that he did not discover 
that there were any problems with his lungs until 1974, when 
he was hospitalized for a bout with pneumonia.

In summary, as far as post-service treatment and evaluation 
records are concerned, the Board finds that they reflect no 
objective evidence of bullous emphysema or other lung 
disability until June 1971, over ten years following the 
veteran discharge from service in February 1960.

The Board has also considered the statements from Dr. M., but 
due to their speculative nature finds them to be lacking in 
probative value.  More specifically, Dr. M. stated in October 
2000 that the veteran's exposure to sulfuric acid fumes could 
have contributed to the deterioration of his internal tissues 
and in June 2002, he opined that his exposure to sulfuric 
acid while in military service may have contributed to the 
current poor status of his lungs.  

However, service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2003).  A number of cases have provided discussion on 
this point of weighing medical opinion evidence.  See Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between the veteran's in-service radiation exposure and his 
fatal lung cancer years later was speculative at best, even 
where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative to be deemed new and 
material evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).

The Board also observes that in the October 2000 statement, 
Dr. M. refers to deteriorating internal tissue without 
specifying pulmonary tissue, and in his June 2002 statement, 
it is not clear that contributing to the poor status of the 
lungs is synonymous with a finding of lung disability or 
additional lung disability associated with exposure to 
noxious fumes during service.  

The veteran is also unable to link a current lung disorder to 
service since as a layperson, the veteran is unable to say 
whether any current lung disability is related to his 
exposure to sulfuric acid and/or other fumes in service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, despite the equivocal nature of the opinions of Dr. 
M., the Board determined that the veteran should be afforded 
an additional VA examination in order to obtain a more 
specific opinion as to the probability of a relationship 
between any current lung disorder and exposure to sulfuric 
acid or other noxious fumes during service, and after 
examining the veteran and the entire claims file, the 
February 2003 VA examiner noted that there was no evidence of 
an upper airway burn, and then concluded that the veteran's 
lung condition was consistent with bullous emphysema and that 
since he had no evidence of upper airway burning from the 
sulfuric acid, one would think that the sulfuric acid was not 
a significant cause of his pulmonary disease at this time. 

Accordingly, based on the contemporaneous service medical 
records, the lack of objective evidence of lung disability 
until June 1971, the equivocal nature of the statements of 
Dr. M., and the VA medical examiner's opinion of February 
2003, the Board finds that a preponderance of the evidence is 
against the claim.


ORDER

The claim for service connection for a lung disorder is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



